     Case 1:20-cv-00234-DAD-JDP Document 15 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   STEVEN R. MILLER,                                 No. 1:20-cv-00234-NONE-JDP
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS THAT THIS CASE
13           v.                                        BE DISMISSED AS DUPLICATIVE OF
                                                       CASE 1:19-cv01077-AWI-BAM
14   ALBERT NAJERA, et al.,
                                                       (Doc. No. 13)
15                      Defendants.
                                                       ORDER CLOSING CASE
16

17

18           Plaintiff Steven R. Miller is a federal prisoner proceeding pro se and in forma pauperis in
19   this civil rights action under 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents, 403
20   U.S. 388 (1971). This matter was referred to a United States Magistrate Judge pursuant to 28
21   U.S.C. § 636(b)(1)(B) and Local Rule 302.
22           On July 24, 2020, the assigned magistrate judge issued findings and recommendations,
23   recommending that this case be dismissed as duplicative of Case No. 1:19-CV-01077-AWI-
24   BAM. (Doc. No. 13.) Those findings and recommendations were served on plaintiff, and
25   contained notice that objections were due within thirty (30) days. (Id. at 2.) Plaintiff objected on
26   August 28, 2020. (Doc. No. 14.)
27   /////
28   /////
                                                      1
     Case 1:20-cv-00234-DAD-JDP Document 15 Filed 09/18/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   findings and recommendations are supported by the record and by proper analysis. In his

 4   objections, plaintiff first claims that the first amended complaint in this case was filed in error in

 5   this action. (Doc. No. 14 at 1.) Even assuming this to be the case, plaintiff’s original complaint

 6   filed in this action is substantially identical to the amended complaint plaintiff claims was

 7   erroneously docketed in this case. Plaintiff also attempts in his objections to draw distinctions

 8   between this case and his other pending action before this court, 1:19-cv01077-AWI-BAM, but

 9   any such distinctions are so minor that they do not change the ultimate outcome, namely that the

10   claims in this case and those presented by plaintiff in 1:19-cv01077-AWI-BAM are effectively

11   the same.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1.      The findings and recommendations issued on July 24, 2020 (Doc .No. 13), are

14                  adopted in full;

15          2.      The complaint in this case is dismissed as duplicative of Case No. 1:19-cv01077-

16                  AWI-BAM;

17          3.      The Clerk of Court is directed to close this duplicative case.

18

19   IT IS SO ORDERED.
20
        Dated:     September 18, 2020
21                                                          UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                        2
